Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3 and 7-22, 24, and 26 are pending and rejected. Claims 2, 4-6, 23, and 25 are cancelled. Claims 1, 13, and 24 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima, WO 2013/008684 A1 in view of Hayashi, WO 2014/038534, Fujiwara, JP 2012-197336 A (provided with the IDS of 2/21/2018), Futaesaku, JP H07-330872, and Mizoguchi, US 5,773,536 and as evidenced by the Dictionary of Science, 2010.

Regarding claims 1, 13, 20, 21, and 24, Kashima teaches a method for producing a printed circuit board (a resin composition for forming a printed wiring board or circuit wiring board, see for e.g. abstract and 0120, where they describe a method of forming the board, see for e.g. 0086), comprising: 
an alkali treatment step of bringing a surface of an insulating layer for a printed circuit board into contact with an alkali solution (where the insulating layer is treated with an alkaline solution such as sodium hydroxide, see for e.g. 0092 and 0120, where sodium hydroxide solution is an acceptable alkali solution as indicated by paragraph 0064 of the instant specification), and 
a conductor layer forming step of forming a conductor layer on at least a part of the surface 0f the insulating layer that has undergone the alkali treatment step (where the laminate sheets that have been treated with the alkaline solution are plated by a non-electrolytic copper plating process followed by an electrolytic copper plating 
 the insulating layer comprises a resin composition comprising a thermosetting resin (where the resin composition includes bismaleimide, see for e.g. 0018, and the bismaleimide is selected from bis(4-maleimidophenyl)methane, 2,2-bis{4-(4-maleimideophenoxy)-phenyl}propane, bis(3-ethyl-5-methyl-4-maleimidophenyl)methane, see for e.g. 0051, which meet the limitations of instant claim 3, indicating that the composition includes a thermosetting resin), a silane compound having a (meth)acrylic skeleton and a hydrolyzable group or a hydroxy group (where the inorganic filler is subjected to a silane coupling treatment with a silane coupling agent such as vinyl silane-based coupling agents such as γ-methacryloxypropyltrimethoxysilane, see for e.g. 0025 and 0026, such that it will have a (meth)acrylic skeleton and hydrolysable groups, i.e. methoxy groups, where the instant specification at paragraph 0032 indicates that alkoxy groups are hydrolysable groups and since the resin composition includes the inorganic filler, see for e.g. 0018 it will also contain the silane coupling agent), and an inorganic filler (see for e.g. 0018). 
Kashima does not specifically teach that the alkaline solution is aqueous. They teach that the swelling agent used in the swelling step is an alkaline solution or surfactant solution (see for e.g. 0092). They teach using a swelling treatment solution containing sodium hydroxide in a concentration of 13 g/L (see for e.g. 0120). 
Hayashi teaches an insulating resin material having a thermosetting resin, a curing agent, a first inorganic filler surface-treated with a first silane coupling agent, and a second inorganic filler surface-treated with a second silane coupling agent (see for e.g. abstract). They teach using the insulating resin for an insulation layer in a printed 
From the teachings of Hayashi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kashima to have used an aqueous sodium hydroxide solution in the swelling liquid because Kashima teaches using an alkaline solution as a swelling treatment and Hayashi teaches that an aqueous solution of sodium hydroxide and a swelling agent is used as a swelling treatment such that by using an aqueous solution of sodium hydroxide to provide the sodium hydroxide solution it will be expected to provide an acceptable alkaline swelling solution in the process of Kashima in view of Hayashi. 
Kashima in view of Hayashi do not teach that the resin composition comprises an alkenyl-substituted nadimide. Kashima teaches that additional components can be used in the resin composition such as other thermosetting resins, thermoplastic resins, various polymer compounds, and other incombustible compounds and additives (see for e.g. 0065).


    PNG
    media_image1.png
    154
    385
    media_image1.png
    Greyscale

where R is a functional group denoted by chemical formula (II):


    PNG
    media_image2.png
    124
    372
    media_image2.png
    Greyscale

or chemical formula (III):

    PNG
    media_image3.png
    142
    335
    media_image3.png
    Greyscale

(see for e.g. 0011-00114). They teach that the arylnadimide compound can also be a commercial item such as BANI-M or BANI-X, where these compounds are understood to be alternatives for component (A) because they are described as an alternative to the compounds for component (A) described above and where they indicate that component g and high heat resistance will be reliably obtained and if it is less than 50 mass %, deterioration of the dielectric characteristics, adhesion, and water absorption will not take place easily (see for e.g. 0029). They teach that including a maleimide compound, the resin composite has a higher Tg (see for e.g. 0039). They teach that the maleimide compound is selected from materials including 4,4’-diphenylmethane bismaleimide, 2,2,-bis[4-(4-maleimide phenoxy) phenyl]propane, and bis(3-ethyl-5-methyl-4maleimide phenyl)methane (see for e.g. 0040). They teach that when the imide resin contains a maleimide compound it is preferable that the quantity is in the range of 5-50 mass % or 10-30 mass % (see for e.g. 0041). They teach producing a prepreg by impregnating a fiber base material with the imide resin followed by forming a metallic foil on the prepreg and producing a printed wiring board by removing part of the metallic foil (see for e.g. 0018-0020), indicating that the imide resin is used for forming printed wiring boards. 
	Futaesaku teaches a thermosetting resin composition containing an alkenyl-substituted nadimide, a maleimide compound, an epoxy resin, and a curing catalyst, curable at a relatively low temperature in a short time and giving a cured product having uniform and excellent mechanical strength, heat-resistance, and moisture-absorption resistance (overview). They teach that the resin composition contains (A) an alkenyl-
From the teachings of Fujiwara and Futaesaku, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kashima in view of Hayashi to have further included in the resin composition a nadimide compound as suggested by Fujiwara without the vinyl compound because Fujiwara teaches that using a bisallylnadimide in a resin composition provides benefits of a high glass transition temperature and high heat resistance and that it can be used with a maleimide, such as those taught by Kashima, for use as a base layer in a printed wiring board, Futaesaku indicates that it is known to include alkenyl-substituted nadimides in a curable resin composition containing maleimide and epoxy, where a vinyl compound is not required and where the composition provides a product having excellent mechanical strength, heat-resistance, 1 is a hydrogen and R2 is of formula 2 of claim 20 where R3 is a methylene group.  
It is noted that Kashima teaches that additional components can be used in the resin composition such as other thermosetting resins, thermoplastic resins, various polymer compounds, and other incombustible compounds and additives (0065), however, these additional components are not indicated as being required. Kashima indicates that the required components are (A) an acid-soluble inorganic filler, (B) a cyanate ester, and (C) an epoxy resin, where the resin composition may further contain (D) bismaleimide and/or (E) silica (0018). Therefore, in the process of Kashima in view of Hayashi, Fujiwara, and Futaesaku, the resins are considered to consist of a maleimide compound, the claimed alkenyl-substituted nadimide suggested by Fujiwara and Futaesaku, and one or more compounds selected from the group consisting of a cyanate ester compound and an epoxy resin.
prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Kashima in view of Hayashi, Fujiwara, and Futaesaku renders the range of instant claim 1 obvious.  
Additionally, Kashima teaches including the bismaleimide for the purpose of improving the moisture absorption heat resistance and Fujiwara indicates that the nadiimide provides benefits of a high Tg and heat resistance, where Futaesaku indicates that a resin composition having nadiimide, maleimide, and epoxy has desirable heat and moisture resistance as well as mechanical strength such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the concentrations of the resins to be within the claimed range so as to provide a wiring board having desirable properties. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Kashima in view of Hayashi, Fujiwara, and Futaesaku do not teach reducing the amount of inorganic filler selected from silica and boehmite during the alkali treatment step or the pH of the alkali treatment step. 
Kashima teaches that the resin composition can further include silica in addition to the acid-soluble inorganic filler (0018 and 0056), such that it will also include silica as an inorganic filler. Kashima teaches that the acid-soluble inorganic filler is eluted into 
Mizoguchi teaches preparing a structure of a microporous resin bonded to metal by molding the resin composition comprising a polymer alloy and particles of silica filler into a shaped object, treating the molded resin composition with an aqueous alkaline solution to remove the filler, thereby creating micropores within the resin object, and depositing a metal film on a surface of the treated resin object (abstract). They teach that the strength of adhesion between the molded products made from the resin composition and the plating metal film depends on the physical characteristics of the molded surface of the resin, specifically the roughness (Col. 5, lines 32-41). They teach that it is possible to remarkably improve the plating adhesion strength from the anchoring effect obtained by forming uniform micropores of the appropriate size on the surface of the molded article before plating (Col. 5, lines 32-41). They teach that chemical etching is effective for producing the micropores by immersing the molded resin surface in an acid, alkali, or organic solvent, and the like and dissolving and removing the inorganic filler from the surface of the molded article (Col. 5, lines 42-48). They teach that the amorphous silica used in the invention is soluble in alkaline aqueous solutions so it is possible to dissolve the silica and remove it from the surface of the molded articles by chemically etching that surface with an alkaline aqueous solution, thereby producing micropores which are effective for plating (Col. 5, lines 49-67). They teach that aqueous solutions of sodium hydroxide can be used as the aqueous alkaline solution (Col. 5, lines 49-67). 
prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science renders the range of instant claim 1 obvious. 
Regarding claim 3, Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science suggests the limitations of instant claim 1. 
Regarding claim 7, Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science suggests the limitations of instant claim 1. Kashima further teaches that the inorganic filler is subjected to a silane coupling treatment with a silane coupling agent such as vinyl silane-based coupling agents such as γ-methacryloxypropyltrimethoxysilane (see for e.g. 0025 and 0026), such that it will have a (meth)acrylic skeleton and hydrolysable groups, i.e. methoxy groups, where the instant specification at paragraph 0032 indicates that alkoxy groups are hydrolysable groups. Additionally, methacryloxypropyltrimethoxysilane is considered to meet formula C, where R13 is a hydrolysable group, i.e. alkoxy group, R15 is a methyl group, R16 is a propyl group such that it has 3 carbons, and j is 3. This is further supported by paragraph 0033 of the instant specification which indicates that 3-methacryloxypropyltrimethoxylsilane is an acceptable acrylic silane compound.
Regarding claims 8-10, Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science suggest the limitations of instant claim 1. Kashima further teaches that the silane coupling agent can be an epoxy silane-based coupling agent such as γ-glycidoxypropyltrimethoxysilane (see for e.g. 0026), where one type of silane agent can be used or two or more types can be used (see for e.g. 0026). Therefore, Kashima teaches including multiple silane coupling agents where one is the acrylic silane coupling agent and the other is an agent having an epoxy skeleton and a hydrolysable group, i.e. the methoxy groups. This is further supported by paragraph 10 is a hydrolysable group, i.e. methoxy groups, R12 is a propyl group such that is it an alkylene group having 3 carbon atoms, and m is 3, thus meeting formula D.
Regarding claim 11, Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science suggest the limitations of instant claim 1. Kashima further teaches that the resin composition includes a cyanate ester compound (see for e.g. 0011).
Regarding claim 12, Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science suggest the limitations of instant claim 11. Kashima further teaches that the cyanate ester can have the structure of formula 1, where R is a hydrogen atom or methyl group (see for e.g. 0029-0031). Further, Kashima teaches that the cyanate ester may have the structure of formula 2, where R is a hydrogen or a methyl group (see for e.g. 0030 and 0033). It is noted the bonding of an OCN or H group extending from the center of the ring is understood to indicate that the group can bond at any carbon atom of the ring (within normal bonding rules), such that formulas 1 and 2 of Kashima are considered to meet the structures of claims formulas 7 and 8.
Regarding claims 14 and 15, Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science suggests the limitations of instant claim 1. Kashima further teaches that the insulting layer can be formed as a prepreg where the substrate includes inorganic fibers such as E glass, S-glass, T-glass, etc., or organic fibers (see for e.g. 0066-0068). They teach that the resin material is impregnated or coated onto the substrate (see for e.g. 0069). Therefore, when forming 
Regarding claim 16, Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science suggest the limitations of instant claim 1. Kashima further teaches that a resin sheet is provided comprising an outer layer composed of a metal foil or film, and an insulated layer composed of the resin composition of the present invention is laminated on the outer layer (see for e.g. 0072). They teach that the resin composition is coated onto the metal foil or metal film serving as a support (see for e.g. 0074). Therefore, the insulating layer is obtained from a resin sheet in which a support is coated with the resin composition.
Regarding claim 17, Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science suggest the limitations of instant claim 1. As discussed above, they also provide the limitations of instant claims 14 and 16. Kashima further teaches that the prepreg can be used as a buildup material where the printed wiring board has a multilayer structure by laminating a prepreg or resin sheet (see for e.g. 0070 and 0077), indicating that the laminate can be formed of multiple layers of prepregs or resin sheets. They teach that the printed wiring board is used in the form of a multilayer printed wiring board where the metal foil-clad laminate sheet is arrange on both sides of the prepreg and an inner layer circuit is formed therein (see for e.g. 0098), indicating that the laminate can be formed from a mix of a prepreg and a resin sheet. They teach that the multilayer printed wiring board is produced by lamination molding by repeating a procedure consisting of arranging the prepreg or resin sheet on one or 
	Regarding claim 18, Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science suggest the limitations of instant claim 1. As discussed above, they also provide the limitations of instant claims 14 and 16. Kashima further teaches that the printed wiring board is used in the form of a multilayer printed wiring board where the metal foil-clad laminate sheet is arrange on both sides of the prepreg and an inner layer circuit is formed therein (see for e.g. 0098), indicating that the laminate can be formed from a mix of a prepreg and a resin sheet coated onto a metal foil. They teach that the multilayer printed wiring board is produced by lamination molding by repeating a procedure consisting of arranging the prepreg or resin sheet on one or both sides of the inner layer circuit board or a metal foil, and further arranging a metal foil or a release film on the outside thereof (see for e.g. 0098), indicating that the prepreg or resin sheet can be laminated with a metal foil. They teach that lamination molding is carried out by heating and pressing with a post-curing step carried out as necessary to adjust the degree of curing (see for e.g. 0099). Therefore, they teach forming a metal-clad laminate where at least one selected from the group consisting of a prepreg in which a base material is impregnated or coated with the resin 
	Regarding claim 19, Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science suggest the limitations of instant claim 1. Kashima further teaches that the conductor layer is formed by plating on the insulated layer surface (see for e.g. 0086), such that it will be formed by plating treatment. 
	Regarding claims 22 and 26, Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science suggest the limitations of instant claim 1. As discussed above for claim 1, Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science suggest including 12.5-42.1 wt % bismaleimide and 15.8-75wt. % nadimide based on the amount of resins, such that when forming a resin composition having 100 g, the nadimide will be contained in an amount ranging from 15.8-75 g and the maleimide will be contained in an amount ranging from 12.5-42.1 g. Kashima further teaches that the resin composition comprises bismaleimide (0018) selected from bis(4-maleimidophenyl)methane, 2,2-bis{4-(4-maleimideophenoxy)-phenyl}propane, and bis(3-ethyl-5-methyl-4-maleimidophenyl)methane (0051), where each maleimide is understood to have 2 maleimide groups. As discussed above for claims 1 and 21, Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science suggest using nadimides meeting formulas 4 and 5 of claim 21, such that the alkenyl functional groups are considered to be 2. Therefore, using the equation from paragraph 0074 of the instant specification the ratio of alkenyl groups in the nadimide to maleimide groups in the maleimide is considered to range from 0.167-2.67 when the functional group in the nadimide is 2, such that the range suggested by Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science overlaps the claimed ranges. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science renders the range of instant claims 22 and 26 obvious. 
	Further, as discussed above for claim 1, Kashima in view of Hayashi, Fujiwara, Futaesaku, and Mizoguchi and as evidenced by the Dictionary of Science suggest optimizing the concentration of the maleimide and the nadimide to provide a desirable resin such that by optimizing the concentration of the materials it will also result in optimizing the ratio of the functional groups present in the materials relative to one another. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Response to Arguments
Applicant’s arguments filed 6/29/2021 have been fully considered. 
Regarding Applicant’s argument over the concentration of the maleimide, it is noted that the combination of Kashima and the added reference of Futaesaku provide the suggestion of using ranges overlapping the claimed range. Further, the prior art combination provides the suggestion of optimizing the concentrations of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
While Applicant argues that Fujiwara teaches away from including more than 50% of an imide component, it is noted that the added reference of Futaesaku indicates what desirable ratios are for forming a composition that includes epoxy, nadimide, and maleimide, which is a composition that is closer to that of Kashima, such that the ranges are considered to provide a range more indicative of what would be desirable in the composition of Kashima. 
	Regarding Applicant’s arguments over the newly added features, the new reference of Mizoguchi has been included to suggest removing or reducing the amount of silica filler on the surface of the insulating resin for improving adhesion. It is also noted that Kashima indicates that the composition can include silica in addition to the acid-soluble filler. Therefore, the suggestion is to include the silica filler with the acid soluble filler and to remove some of the silica filler as indicated by Mizoguchi to improve adhesion of the plated layer.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718